DETAILED ACTION

This non-final office action is in response to claims 1-15 filed 02/28/2018 for examination. Claims 1-15 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 12/28/2018 and 12/09/2019 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 12/28/2018 have been accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an authority management module, a user confirmation module, and an authority blockchain. However, fig. 1, ref. 10, 20, 50 and paragraph 0017-0018, 0020 in specification clearly mentioned corresponding structure. 
“A general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.” (MPEP 2181)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1, 7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IM et al. to US 2011/0047080 A1 hereinafter “IM” in view of Weldemariam et al. to US 2020/0007322 A1 hereinafter “Weldemariam”.
Regarding claim 1, IM disclosed a digital rights management system, the digital rights management system comprising an authority management module, a user confirmation module and an authority blockchain ([0023] As shown in FIG. 1, the construction of the DRM content management system of the present invention includes a content providing server 110, a service providing server 112, and multiple user terminals 120-1, 120-2, . . . , and 120-n. ), wherein the authority management module is configured for: receiving a user authority information corresponding to a user end from a service providing end ([0023] The service providing server 112 issues a license serving as a usage authority for each of DRM content files provided from the content providing server 110,); sending the user authority information to the user confirmation module ([0024]  transmits the license revocation list to a corresponding user terminal that has received the DRM content file having the expired digital right,); receiving an identification code corresponding to the user authority information from the user confirmation module ([0025] The multiple user terminals 120-1, 120-2, . . . , and 120-n inspect a DRM content file transmitted from the service providing server 112. [0026] the multiple user terminals 120-1, 120-2, . . . , and 120-n identify a license ID from the received license revocation request list and transmit a corresponding license revocation state of a DRM content file corresponding to the identified license ID to the service providing server 112.); and sending and storing the user authority information and the identification code corresponding to the user authority information ([0025] The multiple user terminals 120-1, 120-2, . . . , and 120-n extract and store a license and a license revocation execution value) to the authority blockchain.
IM does not disclose the authority blockchain but the analogous art Weldemariam explicitly disclosed sending and storing the user authority information and the identification code corresponding to the user authority information to the authority blockchain ([0072] receiving a user profile identifier 412, creating one or more smart contracts based on the received data 414, creating one or more tokens to perform the user tasks 416 and storing the related information 418 in the blockchain 430. [0073] wherein the one or more tokens comprise access rights for the user profile to perform one or more tasks 518, and storing the one or more tokens in the blockchain 522.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to modify the invention of YM by including the idea of  sending and storing the user authority information and the identification code corresponding to the user authority information to the authority blockchain as taught by Weldemariam so the token is then implemented in a blockchain service and the user then gains access if the identity is properly authenticated. The blockchain service application invokes the one or more smart contracts associated with the expected tasks to validate the tasks and confirm, with stored specifications, and to determine if a user is authorized for that task at that service point (Weldemariam, 0035).
Claim 7 recites similar limitations to claim 1, mutatis mutandis, the subject matter of claim 7, which is therefore, also considered to be taught by IM-Weldamariam combination as above.
Regarding claim 10, IM further disclosed the digital rights management method of claim 7, further comprising sending the identification code to the user end by the user confirmation module ([0023] The service providing server 112 issues a license serving as a usage authority for each of DRM content files provided from the content providing server 110, generates a revocation execution value (i.e. identification code) necessary for the revocation of the license in a specific field of the issued license, and encrypts the generated revocation execution value, to transmit the encrypted revocation execution value to the multiple user terminals 120-1, 120-2, . . . , and 120-n.).
Regarding claim 14, IM further disclosed the digital rights management method of claim 7, further comprising storing, by the user confirmation module, the identification code and a user identification code corresponding to the user end (Para. 0025).

Allowable Subject Matter
Claims 2-6, 8-9, 11-13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
None of the prior arts of record, taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application before the effective filing date of the invention:
Claim 2: “receiving a user authority information correct message sent back by the user end based on the user authority information; performing an operation to generate the identification code, in response to the received the user authority information correct message; and sending the identification code.” in combination with other claim limitations.

Claim 8. “[A]fter receiving a user authority information correct message sent back by the user end based on the user authority information, generating, by the user confirmation module, the identification code corresponding to the user authority information.” in combination with other claim limitations.
Dependent claim 9 would also be allowable based on their dependency to allowable claim 8.
Claim 11. “reading or looking up, by the user end or the user confirmation module, an authorization identification code corresponding to the user end from the authority blockchain; determining, by the user confirmation module, whether the authorization identification code is the same as the identification code stored in the user confirmation module or not; and sending, by the user confirmation module, when the authorization identification code is different from the identification code a rights abnormal message to the service providing end and the user end.”
Claim 12. “encrypting, by the user confirmation module, at least one random code from the authority blockchain based on a private key corresponding to the user end to generate the identification code, after the user confirmation module receives a user authority information correct message sent back by the user end based on the user authority information; and writing or storing, by the authority management module, the identification code and new user authority information into a new block of the authority blockchain.”
Claim 13. “searching for an authority blockchain that complies with the obtained user identification code by the digital rights management module; identifying, by the digital rights management module, the identification code and the content identification code, and determining 
Claim 15. “reading or looking up, by the user end or the user confirmation module, the user identification code corresponding to the user end and an authorization identification code from the authority blockchain; determining, by the user confirmation module, whether the user identification code stored in the authority blockchain is the same as the user identification code stored in the user confirmation module or not; determining, by the user confirmation module, whether the authorization identification code stored in the authority blockchain is the same as the identification code stored in the user confirmation module or not, when the user identification code stored in the authority blockchain is the same as the user identification code stored in the user confirmation module; and sending, by the user confirmation module, a rights abnormal message to the service providing end and the user end, when the authorization identification code stored in the authority blockchain is different from the identification code stored in the user confirmation module.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0116693 A1 (Rae et al.). Systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger in accordance with embodiments of the invention are disclosed. In one embodiment, a playback device for accessing content using a decentralized blockchain rights ledger includes a processor, a network interface, a memory connected to the processor, where the memory includes: a decentralized blockchain rights ledger, a platform identifier, a public and private key pair associated with the platform, a ledger modification application, and a playback application, the ledger modification application configures the processor to: receive a first new block created and distributed by a first blockchain management device, update the decentralized blockchain rights ledger with the first new block received from the first blockchain management device, the playback application directs the processor to: obtain an encrypted digital media work, generate a digital representation of the digital media work stored in memory, locate a platform license transaction corresponding to the identified digital representation and matching platform identification number, where the platform activation transaction identifies a platform that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a public key of a public and private key pair associated with the identified platform, and decrypt the encrypted content key using the private key of the public and private key pair associated with the platform, and decrypt content from the digital media work using the decrypted content key and play back the decrypted content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438